UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------- x

BEVERLY WILLIAMS,

                                                                                 JUDGMENT PURSUANT
                                                                 Plaintiff,      TO RULE 68

                                 -against-                                       19 Civ. 6585 (JMF)
CITY OF NEW YORK; DETECTIVE RAYMOND HILL;
JOHN DOES; RICHARD ROES,

                                                              Defendants.
---------------------------------------------------------------------------- x


        WHEREAS, Plaintiff commenced this action by filing a complaint on or about

July 16, 2019, alleging that Defendants violated the Plaintiff’s federal civil and state

common law rights; and

        WHEREAS, Defendants have denied any and all liability arising out of the

Plaintiff’s allegations; and

        WHEREAS, on October 30, 2019, pursuant to Rule 68 of the Federal Rules of

Civil Procedure, Defendants offered to allow Plaintiff to take judgment against the City

of New York; and

        WHEREAS, on November 6, 2019, Plaintiff accepted the Rule 68 Offer of

Judgment;

        NOW, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                 1. Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Plaintiff

will take judgment against defendant City of New York in this action for the sum of

Three Thousand and One Dollars ($3,001.00), plus reasonable attorneys’ fees, expenses

and costs to the date of the offer for the Plaintiff’s federal claims.
               2. This judgment shall be in full satisfaction of all federal and state law

claims or rights that Plaintiff may have to damages, or any other form of relief, arising

out of the alleged acts or omissions of Defendants or any official, employee, or agent,

either past or present, of the City of New York, or any agency thereof, in connection with

the facts and circumstances that are the subject of this action.

               3. This judgment shall not to be construed as an admission of liability by

Defendants or any official, employee, or agent of the City of New York, or any agency

thereof; nor it is an admission that Plaintiff has suffered any damages.

               4. In accepting the Defendants’ offer of judgment, Plaintiff releases and

discharges Defendants; their successors or assigns; and all past and present officials,

employees, representatives, and agents of the City of New York, or any agency thereof,

from any and all claims that were or could have been alleged by Plaintiff arising out of

the facts and circumstances that are the subject of this action.

               5. By accepting the offer of judgment, Plaintiff waives the Plaintiff’s

rights to any claim for interest on the amount of the judgment.

               6. By accepting the offer of judgment, Plaintiff agreed that the aforesaid

payment of Three Thousand and One Dollars ($3,001.00) within ninety (90) days of the

date of acceptance of the offer shall be a reasonable time for such payment, unless

Plaintiff received medical treatment in connection with the underlying claims in this case

for which Medicare has provided, or will provide, payment in full or in part. If Plaintiff is

a Medicare recipient who received medical treatment in connection with the claims in

this case, the ninety (90) day period for payment shall start to run from the date Plaintiff

submits to Counsel for Defendants a final demand letter from Medicare.




                                              2
               7. By acceptance of this Rule 68 Offer of Judgment, Plaintiff agrees to

resolve any claim that Medicare may have for reimbursement of conditional payments it

has made as a secondary payer, and a Medicare Set-Aside Trust shall be created, if

required by 42 U.S.C. § 1395y(b) and 42 C.F.R. §§ 411.22 through 411.26. Plaintiff

further agrees to hold harmless Defendants and all past and present officials, employees,

representatives and agents of the City of New York, or any agency thereof, regarding any

past and/or future Medicare payments, presently known or unknown, made in connection

with this matter.



Dated: New York, New York

       November 13
                __, 2019



                                            ____________________________________
                                            JESSE M. FURMAN, U.S.D.J.




                                           3
